State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 23, 2015                    518323
________________________________

In the Matter of LEMUEL SMITH,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   McCarthy, J.P., Garry, Egan Jr. and Clark, JJ.

                             __________


      Karen L. Murtagh, Prisoners' Legal Services of New York,
Albany (Rosa Cohen-Cruz of counsel), for petitioner.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating three
prison disciplinary rules. The Attorney General has advised this
Court that the determination at issue has now been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the $5
mandatory surcharge has been refunded to petitioner's inmate
account. In view of this, and given that petitioner has received
all of the relief to which he is entitled, the matter must be
                              -2-                  518323

dismissed as moot (see Matter of Ramos v Department of Corr. &
Community Supervision, 123 AD3d 1215, 1216 [2014]).

     McCarthy, J.P., Garry, Egan Jr. and Clark, JJ.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court